DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to response filed 10/26/2021.
Claims 1-8 are currently pending and being examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schandel US 2019/0009941 in view of Clarke et al. US 7,377,087.
Regarding claim 1: 
Schandel teaches a vacuum preservation machine capable of printing date codes ([0005]), comprising: an upper cover (12/16) and a lower cover (14/20) connected together and capable of opening and closing; the upper cover and the lower cover respectively provided with an upper sealing gasket (24A) and a lower sealing gasket (22A) at corresponding positions, and the upper sealing gasket and the lower sealing gasket each form an enclosure ([0018]), an upper side of the lower cover is provided with a preservation bag and an opening of the preservation bag is located on an inner sidewall of the lower sealing gasket away from a front side of the vacuum preservation machine ([0018]; envisaged in FIG. 2); when the upper cover is closed, the upper sealing gasket and the lower sealing gasket can be fit together to form a sealing chamber to vacuum the preservation bag ([0018]), wherein the upper cover is provided with a printing wheel (36, [0022]); the lower cover is provided with a block (38) at a position opposite to the printing wheel, and the opening of the preservation bag crosses the block so that a bag body of the preservation bag is placed on an upper side of the block ([0022]); Serial No.: 16 769,650Reply to Office action mailed on August 18, 2021when the upper cover is closed, the printing wheel can press the bag body onto the block ([0034]). 
Schandel does not teach the upper sealing gasket and lower sealing gasket made of a foam material.
Clarke, however, teaches a related preservation machine with analogous sealing gaskets teaching “surrounding the vacuum chamber 22 in the base housing 14 and surrounding the cover recess 28 in the cover 16 is a resilient vacuum seal foam gasket 46. As described above, these gaskets 46 provide an air-tight seal around the nozzle 20 so that only air within the bag 12 is sucked in through the nozzle.” (col. 5, lines 44-50).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention of Schandel, by having the upper sealing gasket and lower sealing gasket made of a foam material, as taught by Clarke, since this “provide[s] an air-tight seal [] so that only air within the bag [] is sucked in”.
Neither reference teaches the printing wheel located inside the enclosure of the upper sealing gasket and the block located inside the enclosure of the lower sealing gasket (e.g. Schandel’s printing wheel is adjacent the sealed vacuum chamber).
However, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the location of the printing wheel and block to be within the chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI. C.). In this case, a person having ordinary skill in the art would recognize that such a rearrangement of the printing wheel would allow for the printing to occur on a more consistently located portion of the bag adjacent to the open (vacuumed) end.
Regarding claim 2: 
The combination of Schandel and Clarke teaches the vacuum preservation machine capable of printing date codes according to claim 1, as discussed above, wherein the block is hot-melt or stamped (Schandel, [0034]). 
Regarding claim 3: 
The combination of Schandel and Clarke teaches the vacuum preservation machine capable of printing date codes according to claim 1, as discussed above, wherein a reservoir is provided within the enclosure of the lower sealing gasket, the opening of the preservation bag extends into the reservoir (Schandel, [0007], third to last sentence). 
Regarding claim 4: 
The combination of Schandel and Clarke teaches the vacuum preservation machine capable of printing date codes according to claim 3, as discussed above, wherein the block is located in the reservoir (Schandel, addressed in rejection of claim 1). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schandel and Clarke, as applied above, and further in view of Brewster US 5,113,059.
Regarding claim 5: 
The combination of Schandel and Clarke teaches the vacuum preservation machine capable of printing date codes according to claim 1, as discussed above, but does not teach wherein the printing wheel comprises: a retaining plate; a connecting shaft fixedly arranged in a middle of the retaining plate; a digital disc surrounded by a plurality of character templates 121 and is rotatably sleeved outside the connecting shaft; a gear rotatably sleeved on an outer side of the connecting shaft is positioned between the retaining plate and the digital disc and is linked to the digital disc; a first pushing rod elastically connected to the retaining plate and can abut against the gear, pressing the first pushing rod enables the first pushing rod to push the gear to rotate, thereby driving the digital disc to rotate and releasing the first pushing rod, thereby restoring the first pushing rod to its original state. 
However, claim 5 recites the old and well-known date stamp/wheel used in a variety of industries. For example, Brewster discloses the same printing wheel wherein the printing wheel comprises: a retaining plate (FIG. 3, circular plate between 30 and 12); a connecting shaft (30) fixedly arranged in a middle of the retaining plate; a digital disc (12) surrounded by a plurality of character templates (five shown) and is rotatably sleeved outside the connecting shaft; a gear (FIG. 5, ratchet gear wheel 36) rotatably sleeved on an outer side of the connecting shaft is positioned between the retaining plate and the digital disc and is linked to the digital disc; a first pushing rod (35) elastically connected to the retaining plate and can abut against the gear, pressing the first pushing rod enables the first pushing rod to push the gear to rotate, thereby driving the digital disc to rotate and releasing the first pushing rod, thereby restoring the first pushing rod to its original state (i.e. ratcheting effect).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the printing wheel of Schandel and Clarke, if such a modification were needed, by using the date stamp/wheel of the type that Brewster describes, which are old and well-known in the art to be useful in stamping dates (Brewster, col. 3, lines 10-12).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but do not apply to the new grounds of rejection made in this office action, necessitated by amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731